DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Referring to Claim 1, the prior art of record does not disclose nor suggest it be an obvious modification wherein transmitting a set of calibration signals into the RF signal path and the LO signal path by a signal generator; measuring output signals from the IF signal path in a receiver of the radar system in response to the set of calibration signals transmitted into the RF signal path and the LO signal path; determining the passband response of each of the RF signal path, the LO signal path and the IF signal path by performing an analysis of the measured output signals; and compensating for distortions and/or non-linearities in the RF signal path, the LO signal path and the IF signal path using the passband response of each signal path; Referring to Claim 12, the prior art of record does not disclose nor suggest it be an obvious modification wherein transmitting a first set of calibration signals into the RF signal path and the LO signal path by the coupled TX/LO waveform generator; measuring output signals from the IF signal path by the self-compensation structure in response to the first set of calibration signals; transmitting a second set of calibration signals into the RF signal path and the LO signal path by the coupled TX/LO waveform generator; measuring output signals from the IF signal path by the self-compensation structure in response to the second set of calibration signals;Appl. No.: 15/991,65917-2780-US-NP.277Amdt. Dated: January 22, 2021Reply to Office Action of November 10, 2020 Page 5 of 10determining the passband response of each of the RF signal path, the LO signal path and the IF signal path by performing an analysis of the measured output signals by the self- compensation structure; and compensating for distortions and/or non-linearities in the RF signal path, the LO signal path and the IF signal path by the self-compensation structure using the passband response of each signal path; Referring to Claim 18, the prior art of record does not disclose nor suggest it be an obvious modification wherein a coupled transmit/local oscillator (TX/LO) waveform generator configured for transmitting a set of calibration signals into the RF signal path and the LO signal path; and a self-compensation structure configured to perform a set of functions comprising: measuring output signals from the IF signal path in response to the calibration signals; determining the passband response of each of the RF signal path, the LO signal path and the IF signal path by performing an analysis of the measured output signals; and compensating for distortions and/or non-linearities in the RF signal path, the LO signal path and the IF signal path using the passband response of each signal path.
Claims 2-11, 13-17, 19 and 20 are dependent on Claims 1, 12 and 18 and are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Note: This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338.  The examiner can normally be reached on Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WHITNEY MOORE/Primary Examiner, Art Unit 3646